Order, Supreme Court, Bronx County (La Tia Martin, J.), entered January 9, 2004, which, to the extent appealed from, inter alia, denied defendant’s application for interim counsel fees, unanimously affirmed, without costs.
The motion court’s denial of defendant’s counsel fee application was a proper exercise of discretion, particularly in light of the disparity in the parties’ respective financial positions and defendant’s record of noncompliance in meeting his support obligations (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). While defendant complains that he has not been properly credited for the support payments he has made, we note that the court granted his application for credit for any support paid in excess of his obligation as of September 16, 2002, and directed plaintiff to serve a modified income deduction order reflective of defendant’s support obligation as set forth in the court’s decision after trial. Concur—Tom, J.P., Andrias, Williams, Gonzalez and Catterson, JJ.